DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (EP 2,325,376, cited by Applicants).
Re Claim 1, KIM teaches a drawer of a clothes treating machine, the drawer comprising: a drawer frame that extends in a lengthwise direction (left to right) and defines an inner space; and a storage unit 141 configured to accommodate a clothes treatment agent therein, wherein the drawer frame comprises: a housing accommodation part 141, a clothes treatment agent housing 150 that is configured to be inserted into the housing accommodation part, and a protruding portion 142 that separates the housing accommodation part and the clothes treatment agent housing from each other. See Figs. 3-4.
Re Claim 2, the protruding portion protrudes toward the clothes treatment agent housing from a surface of the drawer frame surrounding the housing accommodation part. See Fig. 3.
Re Claim 3, the housing accommodation part 141 defines a fluid outlet port on a lower side (right side, Fig. 4).
Re Claim 4, the clothes treatment agent housing 150 is above the fluid outlet port. See Fig. 4.
Re Claim 5, the fluid outlet port is at a portion closer to the protruding portion than to a front of the drawer frame. See Fig. 4.
Re Claim 6, there are a plurality of protruding portions spaced apart (See Fig. 3) and they are expected to be capable of satisfying the intended use of receiving a portion of overflown clothes treatment agent.
Re Claims 8-9, the support pin and support rod read on 142.
Re Claim 10, 143 is a manual introduction part and the partition plate is taught to be located between the manual introduction part and the housing accommodation part. See Fig. 4.
Re Claim 12, the treatment agent is intended use, expected capable of being met by the apparatus as taught by KIM.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711